DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2021 has been entered.
 
Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 112(d) rejection of claim 7 is withdrawn due to Applicant’s amendment filed on October 14, 2021.
The 35 U.S.C. 103 rejections of claims 1-2, 4-7 over Song in view of Kanehiro and Lan, as the primary combination of references, are withdrawn due Applicant’s amendment filed on October 14, 2021.


New Rejections.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2016/0170268) in view of Kanehiro (US 2015/0085236), Lan, CN 105733608 (US 2018/0120652 is used here) and Ashizawa (Espacenet English translation of WO 2014/142168 A1).
Regarding claim 1, Song teaches a liquid crystal display (500C [0063]) comprising: a first substrate (200C [0067]); a second substrate (100C [0067])
overlapping the first substrate 200C and spaced apart therefrom (Fig. 3); a liquid crystal
layer (300C [0087]) between the first substrate 200C and the second substrate 100C
(Fig. 3), and comprising liquid crystal molecules (LC1, LC2 [0063]); a first alignment
layer (AL2-1C [0079]) between the first substrate 200C and the liquid crystal layer 300C
(Fig. 3), and a plurality of protrusions (AL2-2C [0078]) between the first alignment layer
AL2-1C and the liquid crystal layer 300C (Fig. 3), wherein the first alignment layer AL2-
1C comprises a photoinitiator (polymerization initiator [0079] absorbs ultraviolet (UV)
light … to promote a light polymerization reaction of reactive mesogen [0098]), wherein
the plurality of protrusions AL2-2C comprise a polymerization product of the
photoinitiator (stabilized by a polymerization initiator [0106]) and a reactive mesogen
(polymerized reactive mesogen [0106]). Song teaches that the plurality of protrusions
AL2-2C can comprise some imide groups albeit much less than the first alignment layer
AL2-1C ([0080]), and that the photoinitiator and a vertical alignment additive (vertical

purpose of providing the desired vertical alignment characteristics. Song fails to teach
that the vertical alignment additive is less reactive than the photoinitiator in a
wavelength range of 300 nm to 350 nm.
However, Kanehiro teaches that in a liquid crystal display ([0120]), a
polymerization product (PSA layer 17 [0121]) formed between a first substrate (12
[0120]) and a liquid crystal layer (15 [0121], Fig. 4), comprises a photoinitiator
(benzophenone bifunctional methacrylate monomer represented by the formula (11)
[0139] absorbs light … and can therefore initiate the polymerization [0138]), and a
vertical alignment additive having a biphenyl structure (biphenyl monofunctional acrylate monomer represented by the formula (12) [0139], vertical alignment [0140]), wherein the photoinitiator (formula (11)) is selected to absorb light ([0138]) that is required to initiate polymerization ([0138]) of the vertical alignment additive (biphenyl monofunctional acrylate monomer represented by the formula (12) [0139], vertical alignment [0140]) in a wavelength of 330 nm ([0135]) which is within the claimed range of 300 nm to 350 nm, for the purpose of providing the desired polymerization at a light wavelength that does not have a negative impact on the reliability of the liquid crystal molecules ([0138]). Accordingly, the photoinitiator is selected such that the vertical alignment additive is less reactive than the photoinitiator in a wavelength range of 300 nm to 350 nm.
Therefore, it would have been obvious to one of ordinary skill in the art at the
time, to have included a vertical alignment additive that is less reactive than the
photoinitiator in a wavelength range of 300 nm to 350 nm, as the vertical alignment

the plurality of protrusions between the first alignment layer and the liquid crystal layer
of the liquid crystal display of Song, in order to obtain the desired polymerization at a
light wavelength that does not have a negative impact on the liquid crystal molecules,
as well as the desired vertical alignment characteristics, as taught by Kanehiro.
In addition, Song fails to teach that the liquid crystal layer 300C further comprises
the vertical alignment additive.
However, Song teaches that the plurality of protrusions AL2-2C between the first
alignment layer AL2-1C and the liquid crystal layer 300C, result from polymerization of
the reactive mesogen ([0073]) that is added to the liquid crystal layer 300C ([0099]).
Kanehiro teaches that the vertical alignment additive having a biphenyl structure (biphenyl monofunctional acrylate monomer represented by the formula (12) [0139], vertical alignment [0140]) is added to the liquid crystal layer (liquid crystal composition [0139]) as a reactive mesogen (biphenyl monofunctional acrylate monomer represented by the formula (12) [0139]), for the purpose of providing the desired polymerization product with the desired vertical alignment characteristics ([0140]).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time, to have added the vertical alignment additive having a biphenyl structure to the reactive mesogens in the liquid crystal layer, to obtain the plurality of protrusions comprising the polymerization product, between the first alignment layer and the liquid crystal layer of the liquid crystal display of Song, in order to obtain the desired vertical alignment characteristics, as taught by Kanehiro.

However, Song teaches that the vertical alignment additive comprises an alkyl group at one end thereof ([0077]).

    PNG
    media_image1.png
    456
    373
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Lan teaches that in a liquid crystal display ([0084]), a vertical alignment
additive that is included in a polymerization product (polymer [0078]) comprised in a
plurality of protrusions (polymer film 42 include plural projections [0080], Fig. 7), and having a biphenyl structure along with an alkyl group at an end thereof (]0079] shown above on the left), further comprises a hydroxyl group at another end thereof (-OH [0079] shown above on the left) and two polymerizable methacrylate groups at other ends of the vertical alignment agent (-O-C(O)-C(CH3)=CH2 [0079] shown above on the left, polymerizable [0011]), for the purpose of providing the desired vertical alignment characteristics (vertical alignment agent [0079]).  

Therefore, it would have been obvious to one of ordinary skill in the art at the
time, to have included a vertical alignment additive having a biphenyl structure along with an alkyl group at an end thereof, which further comprises a hydroxyl group at another end thereof, and two polymerizable methacrylate groups at other ends, in place of or along with the vertical alignment additive that is included in the polymerization product comprised in the plurality of protrusions of the liquid crystal display of Song, as modified by Kanehiro, in order to obtain the desired vertical alignment characteristics, as taught by Lan, and further, to have replaced the two polymerizable methacrylate end groups with two polymerizable end groups represented by Chemical Formula 7 of Applicant, in order to obtain the desired modification of polymerization and alignment characteristics, as taught by Ashizawa.
Regarding claim 2, Song teaches that the photoinitiator can be a benzophenone
([0081]).
Kanehiro teaches that the photoinitiator is a benzophenone (formula (11) [0139]),

above.
Regarding claim 4, Song teaches that no protrusion of the plurality of protrusions
AL2-2C is present between the second substrate 100C and the liquid crystal layer 300C
since there is no photoinitiator present to initiate a polymerization product to form a
protrusion (first curved liquid crystal alignment layer AL1C differs from second curved
liquid crystal alignment layer ALC2 in that the polymerization initiator is not introduced to
a side chain of the polyimides [0077], Fig. 3).
Regarding claim 5, Song teaches that liquid crystal molecules LC2 adjacent to
the first substrate 200C are aligned at a pretilt angle (Fig. 3), and that liquid crystal
molecules LC1 adjacent to the second substrate 100C are aligned at an angle
perpendicular to the second substrate 100C (Fig. 3).
Regarding claim 6, Song teaches that a difference between the pretilt angle of
the liquid crystal molecules LC2 adjacent to the first substrate 200C and the pretilt angle
of the liquid crystal molecules LC1 adjacent to the second substrate 100C is 0.5 degree
([0065]) which is within the claimed range of 0.2 degree or greater.

Allowable Subject Matter
Claims 11-12, 15-19 are allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments have been considered but are moot because of the new reference in the new grounds of rejection.

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782